Per Guriam.

The object of the application is to render Dole liable for the penalty of 1,250 dollars imposed by the statute on every sheriff, whose affidavit accompanying such plea, shall at any time afterwards appear to be false.
There are two objections to granting this motion. The *245one, that neither of the affidavits state that Bull had not, as charged by the sheriff, previously forfeited his bonds by an escape, involuntary on the part of that officer. If such was the fact, the sheriff’s *affidavit is not [*182] falsified, though we admit every thing stated in the affidavits, in support of the application, to be true.
The other, and the more important objection is, that a suit is now pending between Rawson and Dole, in the prosecution of which all the facts and circumstances, relating to the escape, will be fully developed and examined, and every object attained, for which the information is intended.
Rule denied.